*442Judgment, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered September 3, 2010, after a jury trial, awarding plaintiff damages in the principal amounts of $250,000 for past pain and suffering, and $300,000 for future pain and suffering over 20.9 years, plus interest, costs and disbursements, and bringing up for review an order, same court and Justice, entered May 7, 2009, which denied defendant City’s post-trial motion for judgment or, in the alternative, to set aside the verdict and grant a new trial, unanimously affirmed, without costs.
Plaintiff presented a prima facie case of negligence by the City. Based on trial testimony, the jury could reasonably have concluded that the City, not some other entity, had paved the roadway around the manhole covers, leaving it in a dangerous condition and causing plaintiffs injury (see Welch v Riverbay Corp., 273 AD2d 66 [2000]). Further, plaintiff established that the City’s negligence proximately caused his accident, as he consistently testified that he fell because of the height difference between the street and the manhole cover (see Vitanza v Growth Realties, 91 AD2d 917 [1983]).
The jury’s award of $250,000 for past pain and suffering and $300,000 for future pain and suffering does not deviate materially from what would be reasonable compensation under the circumstances. Concur — Mazzarelli, J.P., Friedman, Acosta, Freedman and Abdus-Salaam, JJ.